United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2487
                         ___________________________

                           Omar Enrique Erazo-Martinez

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: May 5, 2017
                               Filed: May 9, 2017
                                  [Unpublished]
                                 ____________

Before RILEY, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Honduran citizen Omar Enrique Erazo-Martinez petitions for review of an
order of the Board of Immigration Appeals dismissing his appeal from a decision of

      1
       Jefferson B. Sessions, III has been appointed to serve as Attorney General of
the United States and automatically is substituted as respondent pursuant to Federal
Rule of Appellate Procedure 43(c)(2).
an immigration judge denying his application for cancellation of removal under 8
U.S.C. § 1229b(b)(1). We conclude the arguments he presents to this court are
unavailing, and thus we deny the petition. See 8th Cir. R. 47B.
                      ______________________________




                                      -2-